Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 8-9, 11-12, 15, and 22-23 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 2-5, 8-9, 11-12, 15-16, and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims filed 12/23/2020.  However, a new rejection is set forth below.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites wherein “the surgery comprises a bladder surgery comprising removal of all or part of the tumor.”  This phrase is indefinite because claim 15 recites that “the patient who is an individual with bladder cancer scheduled to undergo a radical cystoprostatectomy.”  The patient of claim 15 is scheduled for a different surgery as that set forth in claim 12.  It is unclear which surgery Applicants are referring to in line 2 of the method of claim 15, particularly wherein the recited method is to treat or prevent cachexia induced by said surgery.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 11-12, 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffrin et al. (US 20110229521 A1).
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds that “Schiffrin does not teach or suggest treating or preventing cachexia induced by at least one of surgery, cancer or infection in a patient who is an individual with bladder cancer scheduled to undergo a radical cystoprostatectomy, as required by the present claims.” According to Applicants, Schiffrin et al. “merely discloses bladder cancer generally in a long list of cancers that can be present in the recipient of administration disclosed therein.”  
Moreover, in response to the citing of evidentiary references Gianotti et al. and Oshawa in addition to Schiffrin et al., Applicants stated that “bladder cancer patients scheduled to undergo radical cystectomy (RC) are a very specific group of cancer patients—with different needs compared to other cancer patients.”  Applicants further argued that bladder cancer patients have a much higher level of cachexia, and that “radical cystectomy surgery has an extremely high rate of complications, much higher than with other cancer surgeries.”
Contrary to Applicant’s assertions, despite the increased levels of cachexia associated with bladder cancer, and radical cystectomy surgery, it is clear that the administration of the Schiffrin et al. formulation comprising L-arginine, omega-3-fatty acids, vitamin A and nucleotides was known in the art, at the effective filing date of the instant invention, as useful for nutritional support of the immune system during anti-cancer treatment, including wherein the cancer is bladder cancer.  Although bladder cancer is included among a list of cancers, it is clear that in all of the forms of cancers listed, anti-cancer therapy is associated with a weakened immune system, see paragraphs [003-0014].  Therefore, patients suffering from all of the forms of cancer listed in Schiffrin et al. 
Moreover, as previously stated, the supporting references clearly teach that diets comprising “-3-fatty acids, L-arginine, and nucleotides are known to improve surgical outcomes when compared with standard formulas,” see Gianotti et al. (2002; IDS 08/24/2020). Specifically, Gianotti et al. determined that their disclosed preoperative immunonutrition reduces the incidence of postoperative infections.  Additionally, the prior art also teaches that anorexia due to the release of a large amount of inflammatory cytokines is exemplified as a cause for cancer cachexia, and that administration of diets comprising -3-fatty acids suppresses the production of inflammatory cytokines and has an improvement effect on cancer cachexia (see page 31-32 of Ohsawa et al. 2012, see IDS 07/15/2020).
As stated above, Schiffrin et al. and Gianotti et al. teach that formulation of the present invention are useful for improving the clinical outcome of patients after undergoing a surgical procedure.  Moreover, Ohsawa et al. teach that formulations comprising -3-fatty acids help to prevent the onset of cachexia in cancer patients.  Absent evidence of unexpected properties with respect to the full scope of the claimed invention, since the prior art teaches that formulations comprising -3-fatty acids help to alleviate cachexia, it cannot be said that the effect of the invention of the present application is particularly remarkable beyond the prediction of those skilled in the art seeking formulations for cachexia associated with other surgical procedures.  The skilled artisan at the time of the instant invention would have been motivated to administer the nutritional supplements disclosed in Schiffrin et al. to surgical patients in general, especially those 
Although Applicants have provided supporting references to suggest that patients suffering from bladder cancer, and scheduled to undergo radical cystoprostatectomy are subject to increased cachexia, and increased complications, Applicants have not provided any evidence that these patients would not have been expected to respond to treatment comprising the formulations defined in Schiffrin et al., Gianotti et al., or Ohsawa et al.
The prior rejection is set forth below:
The instant method recited in claim 15, and those claims dependent thereon, are interpreted as being drawn a method comprising administering “a specialized immuno-nutrition supplement comprising a combination of L-arginine, omega-3-fatty acids, vitamin A, and nucleotides, to a patient for “treating or preventing cachexia induced by at least one surgery…”
Schiffrin et al. discloses a list of immuno-enhancing nutritional compounds, described in the following paragraph [0068]: 
[0068] The term "immuno-enhancing agent" or "immunonutritional" involves the administration of specific nutritional compounds that have "immuno-enhancing," "immuno-potentiating" or "immuno-augmenting" qualities to the overall immune system of the patients undergoing cancer therapy or anti-tumoral therapy or patients with impaired immune function with the purpose of altering tumor-induced cytotoxic effects, improving clinical outcome and further preserving and enhancing innate and adaptive immune processes of the immune host to activate tumor cell killing in response to the induction of the immunogenic determinants, as exemplified above. Examples of immuno-enhancing nutritional compounds include amino acids such as L -arginine, citrulline, omega-3 fatty acids and nucleotides. Other examples of immuno-enhancing agents include a probiotic, a probiotic biomass, a non-replicating organisms, a protein source, a fatty acid, an amino acid, a nucleic acid, potassium, uric acid, a single-stranded oligonucleotide, a pathogen/microbial associated molecular pattern (PAMP/MAMP), an active hexose correlated compound, carotenoids, a vitamin D receptor, branched-chain amino acids, theanine, vitamin E, essential fatty acids such as EPA and DHA or EPA/DHA.  
See page 25, Example 8, paragraph [0211], which lists the components of an immunonutritional combination of Schiffrin et al., including n6:n3 ratio fish oil, L-arginine, nucleotides and vitamin A, in a mixture of 75 g powder/180 ml of water or 50 g powder/120 ml of water. 
Moreover, Schiffrin et al. teach that the immunonutritional combination can be administered in the following manner:
[0033] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and seven days after the cycle. 
[0034] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and seven days after the surgical removal of all or part of the tumor. 
[0035] In another embodiment of the present invention, the immunonutritional compositions can be administered to the patient from between ten and three days before one cycle of anti-cancer therapy to between ten and just prior to the surgical removal of all or part of the tumor. 
Schiffrin et al. demonstrated that mice treated with immunonutrition comprising L-arginine and nucleotides resulted in less myeloid suppressor cells observed in the spleen post-chemotherapeutic treatment, see Example 3. (Paragraphs [0204-0206]).
Schiffrin et al. does not describe the exact doses or regime of treatment for each component of the claimed supplement.  However, since the components (i.e. nucleotides, L-arginine, vitamin A, and -3-fatty acids) of the claimed supplement are disclosed in the prior art as useful in an immunonutritional formulation, absent evidence to the contrary, "[W]here the general conditions of a claim are disclosed in the prior art, it is not... inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699